DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                            JAMES FRAZZINI,
                               Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D18-1109

                                [July 19, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael Rothschild, Judge; L.T. Case No. 15-
012530CF10A.

  Carey Haughwout, Public Defender, and Tom Wm. Odom, Assistant
Public Defender, West Palm Beach, for appellant.

   No brief required for appellee.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN and LEVINE, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.